Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10-14, 16-17, and 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillbratt (US 2010/0041940) in view of Conn (US 2005/0096561).
 
Regarding claim 1, Hillbratt teaches A bone conductive test system, comprising: a trigger signal generator configured to emit one or more trigger signals (Hillbratt ¶0010, “computer software programmed to execute a method for recipient customization of bone conduction hearing devices,” execution of a software can be considered emitting a trigger signal); a bone conduction auditory prosthesis  (Hillbratt figure 2) comprising: a frequency sweep generator (Hillbratt figure 2, and ¶0033, “test signal 214 may be generated by acoustic signal generator 216” and ¶0030, “ “variety of frequency channels” and ¶0032, “repeatedly present teach acoustic target.” See also instant application Fig 5 540) configured to, responsive to receiving the one or more trigger signals, operate in a test mode to generate a first frequency sweep pattern (Hillbratt figure 2 and ¶0009, “interface is adapted to receive control signals from the external control device for generating vibrations in the vibrator at a plurality of predetermined frequencies,” wherein the current operation is for testing the user’s hearing capabilities which is considered a test mode), a vibrating actuator configured to deliver first frequency sweep vibrations to a recipient of the bone conduction auditory prosthesis (Hillbratt ¶0025 “The amplified signal is supplied to a vibrator 118 which converts the electrical signal into vibrations which are then transferred to the skull bone”), wherein the frequency sweep vibrations are generated in accordance with the first frequency sweep pattern (Hillbratt ¶0027, “adapted to receive control signals from the external device for generating vibrations in the vibrator at predetermined frequencies”), however does not explicitly teach a diagnostic tool comprising a vibration sensor, wherein the diagnostic tool is configured to, responsive to the one or more trigger signals, measure an output of the vibration sensor as a result of the first frequency sweep vibrations.

Conn teaches a diagnostic tool comprising a vibration sensor (Conn figures 7-8 and ¶0072, “input test signal 306 is generated and provided to the patient via a bone conduction path…input test signal 306 may be an audio signal, a vibration,” “actuator 112 senses an initial movement of the ossicular chain in response to the applied input test signal.” See also ¶0050 signal output apparatus), wherein the diagnostic tool is configured to, responsive to one or more trigger signals (Conn ¶0061, “the user interface 310 may include an output device such as a monitor and an input device such as a keyboard or other means for providing inputs to the control logic 308. According to this characterization, the control logic 308 controls operation of the diagnostic apparatus 312. For instance, the control logic 308 may process user inputs to control operation of the signal generator logic 300 to cause output apparatus 304 to produce an input test signal 306 having specific desired characteristics” and “The control logic 308 may also control operation of the measurement logic 302 during the generation and display of the various types of diagnostic information”), measure an output of the vibration sensor as a result of the first frequency sweep vibrations sensor (Conn figure 7, measurement is made as a result of vibration from step 706 which occurred in response to test signal generated in step 704).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Conn to improve the known bone conduction test system of Hillbratt to achieve the predictable result of monitoring the condition of the implantable transducer to ensure optimal operation.

Regarding claim 3, Hillbratt in view of Conn teaches wherein the frequency sweep generator is configured to: while in the test mode, generate a test frequency signal (Hillbratt ¶0033, “a selected acoustic target may be presented”) based on the first sweep frequency pattern defining a plurality of test frequency values (Hillbratt figure 5); and deliver the test frequency signal to the vibrating actuator to thereby actuate the vibrating actuator based on the test signal (Hillbratt ¶0033, “selected acoustic target may be presented as an acoustic test signal 214 having the intensity and frequency of the acoustic target”).

Regarding claim 6, Hillbratt in view of Conn teaches wherein the trigger signal generator is in wireless communication with the frequency sweep generator (Hillbratt ¶0033, “acoustic test signal 214 may be presented by wireless transmission”).

Regarding claim 8, Hillbratt in view of Conn teaches wherein the diagnostic tool is configured to store a diagnostic tool measurement report, and wherein the frequency sweep generator is configured to store a plurality of test frequency values (Hillbratt ¶0037, “the default control settings are stored in long term” “Determination that the desired percept was evoked indicates that the output level then specified is the correct level which will cause the desired percept at the target intensity and frequency. This level, referred to herein as the default control setting”).

Regarding claim 10, Hillbratt in view of  Conn teaches wherein the diagnostic tool is configured to obtain signal amplitude measurements (Conn ¶0072, “Current is measured”) and time-frequency measurements associated with the output of the vibration sensor (Hillbratt ¶0033, “acoustic test signal 214 having the intensity and frequency of the acoustic target,” See also Conn ¶0059).

Regarding claim 11, Hillbratt in view of Conn teaches wherein the diagnostic tool comprises: the test signal generator (Conn figure 3, signal generator logic 300); a housing (Conn figure 4, signal generator 300), wherein the vibration sensor is disposed in the housing (Conn figure 1, transducer 108); a contact configured to be placed on an anatomical location of a 

Regarding claim 12, Hillbratt in view of Conn teaches wherein the first frequency sweep pattern is configured to enable a processor to determine an overall status of the vibrating actuator of the bone conduction auditory prosthesis (Conn ¶0015, “utilizing the electrical signal output to assess a relationship or interface between the ossicular bone and the implantable transducer”).

Regarding claim 13, Hillbratt in view of Conn teaches wherein the first frequency sweep pattern is generated based on a location and properties of a resonance peak of the vibrating actuator (Hillbratt figure 5, the third party that inputs a control signal to generate the test signal may generate the signal based on analyzing the location and properties of the resonance peak and how the user hears it).

Regarding claim 14, Hillbratt in view of Conn teaches wherein the first frequency sweep pattern has a variable frequency step size, and wherein the variable frequency step size is 

Regarding claim 16, Hillbratt teaches A method comprising: generating one or more trigger signals at a trigger signal generator (Hillbratt ¶0010, “computer software programmed to execute a method for recipient customization of bone conduction hearing devices,” execution of a software can be considered emitting a trigger signal): responsive to the one or more trigger signals, generating a first frequency sweep pattern (Hillbratt figure 2 and ¶0009, “interface is adapted to receive control signals from the external control device for generating vibrations in the vibrator at a plurality of predetermined frequencies,” wherein the current operation is for testing the user’s hearing capabilities which is considered a test mode) at a test frequency generator (Hillbratt figure 2, and ¶0033, “test signal 214 may be generated by acoustic signal generator 216” and ¶0030, “ “variety of frequency channels” and ¶0032, “repeatedly present teach acoustic target.” See also instant application Fig 5 540); generating, at an auditory prosthesis, vibrations in accordance with the first frequency sweep pattern (Hillbratt ¶0025 “The amplified signal is supplied to a vibrator 118 which converts the electrical signal into vibrations which are then transferred to the skull bone”), wherein the vibrations are received by a recipient of the auditory prosthesis in vivo (Hillbratt ¶0025 “The amplified signal is supplied to a vibrator 118 which converts the electrical signal into vibrations which are then transferred to the skull bone”), however does not explicitly teach responsive to the one or more trigger signals, measuring the in vivo vibrations generated in accordance with the first frequency sweep pattern with a vibration sensor; and analyzing the measured in vivo vibrations to determine a response of the auditory prosthesis.

Conn teaches responsive to the one or more trigger signals (Conn ¶0061, “the user interface 310 may include an output device such as a monitor and an input device such as a keyboard or other means for providing inputs to the control logic 308. According to this characterization, the control logic 308 controls operation of the diagnostic apparatus 312. For instance, the control logic 308 may process user inputs to control operation of the signal generator logic 300 to cause output apparatus 304 to produce an input test signal 306 having specific desired characteristics” and “The control logic 308 may also control operation of the measurement logic 302 during the generation and display of the various types of diagnostic information”), measuring the in vivo vibrations generated in accordance with the first frequency sweep pattern with a vibration sensor (Conn figures 7-8 and ¶0072, “input test signal 306 is generated and provided to the patient via a bone conduction path…input test signal 306 may be an audio signal, a vibration,” “actuator 112 senses an initial movement of the ossicular chain in response to the applied input test signal.” See also ¶0050 signal output apparatus); and analyzing the measured in vivo vibrations to determine a response of the auditory prosthesis (Conn figure 7, measurement is made as a result of vibration from step 706 which occurred in response to test signal generated in step 704).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Conn to improve the known bone conduction test system of Hillbratt to achieve the predictable result of monitoring the condition of the implantable transducer to ensure optimal operation.



Regarding claim 19, Hillbratt in view of Conn teaches transmitting at least one of the one or more trigger signals from a diagnostic tool comprising the trigger signal generator (Conn figure 3, user interface 310) and the vibration sensor (Conn figure 3, transducer 108) to an auditory prosthesis comprising the test frequency generator to cause the auditory prosthesis to generate the vibrations in accordance with the first frequency sweep pattern (Conn figure 3, output apparatus 304).

Regarding claim 20, Hillbratt in view of Conn teaches measuring the in vivo vibrations generated in accordance with the first frequency sweep pattern with a vibration sensor comprises: measuring vibrations selected from the group consisting of otoacoustic vibrations within an ear canal, vibrations transmitted through the skull (Conn figures 7-8 and ¶0072, “input test signal 306 is generated and provided to the patient via a bone conduction path…input test signal 306 may be an audio signal, a vibration,” “actuator 112 senses an initial movement of the ossicular chain in response to the applied input test signal.” See also ¶0050 signal output apparatus) and vibrations transmitted through a tooth.

Regarding claim 21, Hillbratt in view of Conn teaches generating one or more additional trigger signals (Hillbratt ¶0010, “computer software programmed to execute a method for 

Regarding claim 22, Hillbratt in view of Conn teaches a mobile device comprises the test frequency generator, and wherein the method further comprises: wireless streaming data representing the first frequency sweep pattern from the mobile device to the auditory prosthesis (Hillbratt ¶0019, “mobile phone”).

Regarding claim 23, Hillbratt in view of Conn teaches generating the first frequency sweep pattern with attributes configured to enable a processor to determine an overall status of a vibrating actuator of the auditory prosthesis (Conn ¶0015, “utilizing the electrical signal output to assess a relationship or interface between the ossicular bone and the implantable transducer”).

Regarding claim 24, Hillbratt in view of Conn teaches generating the first frequency sweep pattern based on a location and properties of a resonance peak of a vibrating actuator of the auditory prosthesis (Hillbratt figure 5, the third party that inputs a control signal to generate the test signal may generate the signal based on analyzing the location and properties of the resonance peak and how the user hears it).

Regarding claim 25, Hillbratt in view of Conn teaches wherein generating the first frequency sweep pattern based on a location and properties of a resonance peak of a vibrating actuator of the auditory prosthesis comprises: generating the first frequency sweep pattern with a variable frequency step size, wherein the variable frequency step size is relatively smaller around the resonance peak of the vibrating actuator (Hillbratt figure 5, the third party 202 can generate test signals at his desired step size for evaluation).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to in combination with all other limitations in the claim(s) as defined by the applicant.
 
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein synchronizing the generation and the measurement of the vibrations based on the one or more trigger signals comprises: transmitting a first one of the one or more trigger signals to an auditory prosthesis comprising the test frequency generator to cause the auditory prosthesis to generate vibrations in accordance with the first frequency sweep pattern; and transmitting a second one of the one or more additional trigger signals to a diagnostic tool comprising the vibration sensor to cause the vibration sensor to measure the vibrations” in combination with all other limitations in the claim(s) as defined by the applicant.
 
Response to Arguments
Applicant's arguments filed 1/14/2021 have been fully considered but they are not persuasive. Applicant argues on pages 8-10, that the cited references do not teach the amended claims. Examiner respectfully disagrees.  Hillbratt (US 2010/0041940) in view of Conn (US 2005/0096561) clearly teaches the amended limitations as elaborated in the current rejection. Therefore, the arguments are not persuasive and the claims stand rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:

                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/NORMAN YU/Primary Examiner, Art Unit 2652